EXHIBIT 10.29
AGREEMENT


THIS AGREEMENT is dated as of September 30, 2013 (the “Agreement”), by and among
Minh N. Le, a resident of Virginia (“Buyer”), Acquired Sales Corp., a Nevada
corporation (“Seller”), and Defense & Security Technology Group, Inc., a
Virginia corporation (“DSTG”) (individually a "Party" and collectively the
"Parties").


WHEREAS, Seller wishes to sell all rights and interest it holds in all shares of
DSTG stock currently owned by Seller; and


WHEREAS, Buyer wishes to purchase all rights and interest Seller holds in all
shares of DSTG stock currently owned by Seller.


NOW THEN, IN CONSIDERATION of the mutual agreements, covenants, representations,
guarantees and warranties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the Parties hereby agree as follows, intending to be legally bound
hereby:


ARTICLE I:      DEFINITIONS


  In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:


“2012 PSA” means the June 12, 2012, Professional Services Agreement (“PSA”)
between Cogility and Womble Carlyle Sandridge & Rice, LLP ("Womble"), which was
assigned by Cogility to DSTG with Womble's acknowledgement and consent.


“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.


“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to the specified
Person:  (a) any other Person which beneficially owns or holds 10% or more of
the outstanding voting securities or other securities convertible into voting
securities of such Person, (b) any other Person of which the specified Person
beneficially owns or holds 10% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
officer or employee of such Person.
 
"Catalyst" means Catalyst Secure, 1860 Blake Street, 7th Floor, Denver,
Colorado  80202.

 
1

--------------------------------------------------------------------------------

 
 
“Cogility” means Cogility Software Corporation.


"Cogility Development Tools/ Cogility IP” means all techniques, methods,
processes, algorithms, tools, data schemas, software components and application
programs created by Cogility, including the patent rights, copyrights,
trademarks, trade names and other proprietary rights inherent therein and
appurtenant thereto, which were used in the development of software pursuant to
the 2012 PSA.


“Contract” means any contract, plan, undertaking, understanding, agreement,
license, lease, note, mortgage or other binding commitment, whether written or
oral, either involving payments of more than $10,000 per year or which are not
terminable on 30 days written notice or less.


“Copyrights” mean all copyrights (registered or otherwise) and registrations and
applications for registration thereof, and all rights therein provided by
multinational treaties or conventions.
 
“Governmental Authority” means any governmental or legislative agency or
authority (other than a Court) of the United States, any domestic state, or any
foreign country, and any political subdivision or agency thereof, and includes
any authority having governmental or quasi-governmental powers, including any
administrative agency or commission.


 
2

--------------------------------------------------------------------------------

 
 
“Knowledge” means (a) in the case of an individual, knowledge of a particular
fact or other matter if such individual is actually aware of such fact or other
matter, and (b) in the case of a Person (other than an individual) such Person
will be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving, or has at any time served, as a director, officer,
partner, executor, or trustee of such Person (or in any similar capacity) has,
or at any time had, knowledge of such fact or other matter.
 
“Leased Real Property” means the real property leased by DSTG as tenant,
together with, to the extent leased by DSTG, all buildings and other structures,
facilities or improvements currently or hereafter located thereon, all fixtures,
systems, equipment and items of personal property of DSTG attached or
appurtenant thereto, and all easements, licenses, rights and appurtenances
relating to the foregoing.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law
(including, without limitation, any Environmental Law), Action or Order,
Liabilities for Taxes and those Liabilities arising under any Contract.

 
3

--------------------------------------------------------------------------------

 
 
“Liens” means any mortgage, pledge, security interest, attachment, encumbrance,
lien (statutory or otherwise), option, conditional sale agreement, right of
first refusal, first offer, termination, participation or purchase, or charge of
any kind (including any agreement to give any of the foregoing), provided,
however, that the term “Lien” shall not include: (a) Liens for Taxes,
assessments and charges of any Governmental Authority due and being contested in
good faith and diligently by appropriate proceedings (and for the payment of
which adequate provision has been made); (b) servitudes, easements,
restrictions, rights-of-way and other similar rights in real property or any
interest therein, provided the same are not of such nature as to materially
adversely affect the use of the property subject thereto; (c) Liens for Taxes
either not due and payable or due but for which notice of assessments has not
been given; (d) undetermined or inchoate Liens, charges and privileges
incidental to current construction or current operations and statutory Liens,
charges, adverse claims, security interests or encumbrances of any nature
whatsoever claimed or held by any Governmental Authority which have not at the
time been filed or registered against the title to the asset or served upon DSTG
pursuant to Law or which relate to obligations not due or delinquent; (e)
assignments of insurance provided to landlords (or their mortgagees) pursuant to
the terms of any lease, and Liens or rights reserved in any lease for rent or
for compliance with the terms of such lease; (f) security given in the ordinary
course of DSTG’s business, as applicable, to any public utility, municipality or
Government Authority in connection with the operations of DSTG’s business, as
applicable, other than security for borrowed money; (g) deposits or pledges made
in connection with, or to secure payment of, workers’ compensation, unemployment
insurance, old age pension or other social security programs mandated under
applicable Laws; and (h) restrictions on transfer of securities imposed by
applicable state and federal securities Laws.


“Litigation” means any suit, action, arbitration, cause of action, claim,
complaint, criminal prosecution, investigation, inquiry, demand letter,
governmental or other administrative proceeding, whether at law or at equity,
before or by any Court, Governmental Authority, arbitrator or other tribunal.

 
4

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means any circumstance, change in, or effect on,
DSTG’s business or DSTG that, individually or in the aggregate with any other
circumstances, changes in, or effects on, DSTG’s business or DSTG: (a) is, or
could be, materially adverse to DSTG’s business, operations, assets or
Liabilities (including, without limitation, contingent Liabilities), employee
relationships, customer or supplier relationships, results of operations or the
condition (financial or otherwise) of DSTG’s business, or (b) could materially
adversely affect the ability of DSTG to operate or conduct DSTG’s business in
the manner in which it is currently operated or conducted, or contemplated to be
conducted.
 
“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Court or Governmental Authority.


“Owned Real Property” means the real property owned by DSTG, together with all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items of
personal property of DSTG attached or appurtenant thereto and all easements,
licenses, rights and appurtenances relating to the foregoing.
 
“Permits” means any licenses, permits, pending applications, consents,
certificates, registrations, approvals and authorizations.


“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.


“Real Property” means the Leased Real Property and the Owned Real Property.


“Receivables” means any and all accounts receivable, notes, book debts and other
amounts due or accruing due to DSTG in connection with DSTG’s business whether
or not in the ordinary course, together with any unpaid financing charges
accrued thereon and the benefit of all security for such accounts, notes and
debts.
 
“Subsidiary” or “Subsidiaries” of a specified Person means any other Person in
which such Person owns, directly or indirectly, more than 50% of the outstanding
voting securities or other securities convertible into voting securities, or
which may effectively be controlled, directly or indirectly, by such Person.


 
5

--------------------------------------------------------------------------------

 

“Tax” or “Taxes” means any and all federal, state, local, or foreign taxes,
fees, levies, duties, tariffs, imposts, and other charges of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority or other
taxing authority, including, without limitation: taxes or other charges on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, disability, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added, or gains taxes; license, registration and documentation
fees; and customs’ duties, tariffs, and similar charges, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the Tax liability of any other Person, together with any
interest or penalty, addition to tax or additional amount imposed by any
governmental authority.


“Tax Returns” means returns, reports and information statements, including any
schedule or attachment thereto, with respect to Taxes required to be filed with
the IRS or any other Governmental Authority or other taxing authority or agency,
domestic or foreign, including consolidated, combined and unitary tax returns.


“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations and applications for registration thereof, including, but not
limited to, all marks registered in the United States Patent and Trademark
Office, the Trademark Offices of the States and Territories of the United States
of America, and the Trademark Offices of other nations throughout the world, and
all rights therein provided by multinational treaties or conventions.


“Web Sites” means all websites, domain names, and associated internet
properties, rights, titles and interests in any way directly or indirectly used
in or associated with DSTG’s business.


"WCSR Content" means any audio works, video clips, audiovisual works, press
releases, slides, photos, trademarks, trade names, logos, characters, written
materials, graphics or other materials provided by Womble to Cogility pursuant
to the 2012 PSA.


“Womble Project I.P.” means that software developed pursuant to the 2012
PSA.  Under the terms of the 2012 PSA, the Cogility Development Tools/ Cogility
IP were designated the sole property of Cogility.


ARTICLE II:      TERMS OF SALE


A.           Sale of DSTG


1.             Sale of DSTG Stock


Subject to the terms and conditions set forth in this Agreement, including the
understanding of the Parties that all DSTG stock has been issued, and no class
or share of DSTG remains unissued, Seller shall sell, transfer, assign and
deliver unto Buyer, and Buyer shall purchase from Seller, all of its rights,
title, and ownership interest in all outstanding common and preferred (if any)
stock of DSTG, free and clear of all encumbrances or liens, at a closing  (the
"Closing") to be held on September 30, 2013 (the “Closing Date”), for a purchase
price equal to (a) One Dollar (U.S. $1), plus (b) the percentage royalties
described in Article II.C below, plus (c) the 50% referral fees described in
Article II.D below.

 
6

--------------------------------------------------------------------------------

 


2.             Womble Project I.P.


At the Closing, Seller shall sell, transfer, assign and deliver unto Buyer, and
Buyer shall purchase from Seller, any and all rights, title, and ownership
interest of Seller in all Intellectual Property as defined under Article I
herein that is owned by DSTG on the Closing Date including the Womble Project
I.P., provided, that Buyer and DSTG each expressly agree, acknowledges,
represents and warrants that Buyer and DSTG have never owned, do not own, and
shall not in the future own, all or any portion of the Cogility Development
Tools/Cogility IP.


3.             This Article II.A shall survive the Closing and continue
indefinitely thereafter.


B.           Cogility Development Tools/Cogility IP


As an express inducement to Seller to enter into this Agreement:


1.             Buyer and DSTG hereby represent, warrant and guarantee to Seller
that Buyer has completely removed and eliminated all Cogility Development
Tools/Cogility IP from the Womble Project I.P., and simultaneously with the
execution of this Agreement, Buyer and DSTG shall execute and deliver to Seller
the Certification attached to this Agreement as Exhibit A.


2.             Buyer and DSTG hereby represent, warrant and guarantee to Seller
that the source code and user interfaces disclosed by Buyer to Matthew
Ghourdjian during August and September 2013 are the only Womble Project I.P.
currently in existence.


3.             Buyer and DSTG each hereby agrees and covenants to hold harmless
and indemnify Seller and its directors, officers, employees and affiliates from
and against any claims, demands or lawsuits by Cogility, Drumright Group, LLC,
or their affiliates arising out of the sale, licensing, or use of all any or all
of the Cogility Development Tools/Cogility IP by Buyer or DSTG.


4.             This Article II.B shall survive the Closing and continue
indefinitely thereafter.


C.           Royalties


Except in the case of any gross revenue received from Catalyst which shall be
considered referral fees and split equally between Buyer and DSTG (50%) on the
one hand and Seller (50%) on the other hand in accordance with Article II.D:

 
7

--------------------------------------------------------------------------------

 

1.             In the event that Buyer and/or DSTG receive any gross revenue
from the sale, licensing or other transfer of any right, title or interest in or
to all or any portion of the Womble Project I.P., or any enhancement or
modification thereof, prior to the second anniversary of the Closing Date, then
Buyer and/or DSTG shall pay Seller royalties within thirty (30) days of the
receipt of such gross revenue.  In order to minimize the need for costly
accounting and bookkeeping procedures, the Parties have agreed that such
royalties will be the following respective percentages of such gross revenue,
paid as follows:


a.           24% of all such gross revenue received during the first six months
following the Closing Date; and


b.           18% of all such gross revenue received during the next six months
(months 7-12) following the Closing Date; and


c.           12% of all such gross revenue received during the next six months
(months 13-18) following the Closing Date; and


d.           6% of all such gross revenue received during the next six months
(months 19-24) following the Closing Date.


2.             In the event that Buyer and/or DSTG receive any gross revenue
from programming or engineering services using all or any portion of the Womble
Project I.P., prior to the second anniversary of the Closing Date, then Buyer
shall pay Seller royalties within thirty (30) days of the receipt of such gross
revenue.  In order to minimize the need for costly accounting and bookkeeping
procedures, the Parties have agreed that such royalties will be the following
respective percentages of such gross revenue, paid as follows:


a.           4.8% of all such gross revenue received during the first six months
following the Closing Date; and


b.           3.6% of all such gross revenue received during the next six months
(months 7-12) following the Closing Date; and


c.           2.4% of all such gross revenue received during the next six months
(months 13-18) following the Closing Date; and


d.           1.2% of all such gross revenue received during the next six months
(months 19-24) following the Closing Date.


3.             If Buyer or DSTG execute a software sales or license agreement,
or a software programming or engineering services agreement, which agreement or
the performance of such agreement involves all or any portion of the Womble
Project I.P., then a copy of that agreement shall be immediately provided by
Buyer and DSTG to Seller's Chief Executive Officer.


4.             Any such royalties that are not timely paid by Buyer and DSTG
shall accrue penalties payable by Buyer and DSTG to Seller at the rate of 1.5%
per month or the highest rate then permitted by applicable law, whichever is
lower.

 
8

--------------------------------------------------------------------------------

 



5.             If Seller finds it necessary to institute litigation against
Buyer or DSTG in order to collect payment of such royalties and penalties, if
any, then any judgment against Buyer or DSTG shall include all of Seller's
reasonable attorneys' fees and expenses in connection with such litigation.


6.             This Article II.C shall survive the Closing and continue
indefinitely thereafter.


D.           Referral Fees


1.             Following the execution of this Agreement, Seller shall introduce
Buyer and DSTG to John Tredennick, the CEO and Founder of Catalyst, and Buyer
shall discuss with John Tredennick the possibility of Buyer and DSTG introducing
Catalyst and Catalyst's litigation support services to Womble. Neither Buyer nor
DSTG shall directly or indirectly introduce Catalyst or Catalyst's litigation
support services to Womble unless, prior to such introduction, Catalyst enters
into a mutually acceptable, legally binding agreement with Buyer, DSTG and
Seller, pursuant to which Catalyst shall pay mutually acceptable on-going fees
('referral fees") to Buyer and DSTG (50%) and to Seller (50%) in regard to any
and all work which Catalyst performs for Womble or Womble's clients thereafter.


2.             If Buyer or DSTG execute any agreement of any nature with
Catalyst, then a copy of that agreement shall be immediately provided by Buyer
and DSTG to Seller's Chief Executive Officer.


3.             If at any time Buyer or DSTG directly or indirectly receives from
Catalyst any gross revenue and 50% of such gross revenue is not immediately paid
over by Buyer and DSTG to Seller, then such 50% of such gross revenue shall
accrue penalties payable by Buyer and DSTG to Seller at the rate of 1.5% per
month or the highest rate then permitted by applicable law, whichever is lower.


4.             If Seller finds it necessary to institute litigation against
Buyer or DSTG in order to collect payment of such 50% of such gross revenue and
penalties, if any, then any judgment against Buyer or DSTG shall include all of
Seller's reasonable attorneys' fees and expenses in connection with such
litigation.


5.             This Article II.D shall survive the Closing and continue
indefinitely thereafter.


E.           Additional Agreements, Terms and Conditions


1.             Each Party hereby represents and warrants to the other that it
has the full corporate power and authority to enter into this Agreement and to
perform its obligations hereunder.

 
9

--------------------------------------------------------------------------------

 


2.             As an express inducement to Seller to enter into this Agreement,
Buyer and DSTG each hereby represents, warrants and covenants to Seller as
follows, which representations, warrants and covenants shall survive the Closing
and continue indefinitely thereafter:


a.           Except for DSTG's current contract with Womble, which is the 2012
PSA which was assigned by Cogility to DSTG with Womble's consent, as of the date
of execution of this Agreement, DSTG has no contracts or agreements with a gross
value in excess of $25,000.
 
b.           From the date of execution of this Agreement through the Closing
Date, neither Buyer nor DSTG shall take any action nor enter into any
contract(s) or agreement(s) that purports to be legally binding upon Seller, or
that purports to require or commit Seller to interject any additional capital
into DSTG, or that would otherwise impose any obligation of any nature upon
Seller that has not been approved in advance in writing by Seller's Chief
Executive Officer.
 
c.           At the Closing, the Parties shall insure that each has a complete
copy of all of the financial records of DSTG through the Closing Date; and
following the Closing Date, each Party at its own expense shall cooperate with
the other’s auditors to the extent reasonably requested by such auditors, and
each Party at its own expense agrees to make available to each other’s auditors
all financial, insurance, tax and other information (including reasonable access
to all books and records) of DSTG with respect to any fiscal period of DSTG
ending on or prior to the Closing Date to the extent reasonably required by a
Party's auditors in connection with (a) the preparation of financial statements,
including the auditing or review thereof, as needed in connection with any
required SEC filing by Seller, (b) any audit or other investigation by any
taxing authority, (c) the prosecution or defense of any tax claims or related
litigation, or the preparation by Seller or Buyer or DSTG of tax returns or any
other reports or submissions to any governmental entity required to be made by
Seller, Buyer or DSTG with respect to DSTG, or (d) the prosecution of any
insurance claim, or the defense of any lawsuit.  Any request by a Party under
this Article II.E.2.c shall be made at least two (2) business days
beforehand.  Each Party shall cause all DSTG information to be preserved,
including without limitation, the books and records of DSTG, for at least six
(6) years after the Closing Date.


d.           Each Party shall use its best efforts to perform, comply with and
fulfill all obligations, covenants and conditions required by this Agreement,
both prior to and after the Closing Date.


e.           Seller agrees to close DSTG's books as of the Closing Date and to
file all required U.S. federal and state income tax returns for DSTG for the
short period from January 1, 2013 through the Closing Date, provided however
that DSTG shall be solely responsible for, and shall indemnify and hold harmless
Seller against, all payroll, payroll taxes, income taxes, and other expenses and
costs of any nature whatsoever of DSTG that are due and payable for the short
period from January 1, 2013 through the Closing Date.


f.           Buyer and DSTG shall be responsible for preparing and filing all
required U.S. federal and state income tax returns for DSTG for all periods
after the Closing Date, and DSTG shall be solely responsible for, and shall
indemnify and hold harmless Seller against, all payroll, payroll taxes, income
taxes, and other expenses and costs of any nature whatsoever of DSTG for any tax
period following the Closing Date.

 
10

--------------------------------------------------------------------------------

 

                                3.             At the Closing, Buyer shall
deliver one dollar ($1.00) to Seller, and Seller shall deliver a stock
certificate evidencing ownership of all of the common stock of DSTG to Buyer.


4.             The Closing shall be conditioned upon any SEC filings necessary
to be made having been made by Seller, and any approvals necessary to be
obtained from the SEC shall have been obtained.


5.           Buyer represents to Seller that Buyer is a sophisticated
"accredited investor" who is thoroughly familiar with all aspects of Buyer and
Buyer's business. In addition, Buyer shall execute and deliver to Seller's
securities attorney any such subscription agreements and representation letters
as Seller's securities attorney may reasonably request in order to ensure that
the purchase of the DSTG common stock complies with all applicable securities
laws, rules and regulations.


6.             From time to time, as and when requested, each Party shall
execute and deliver, or cause to be executed and delivered, such documents and
instruments and shall take, or cause to be taken, such further or other actions
as another party may reasonably request in order to carry out the intent and
purposes of this Agreement, including effecting the DSTG stock purchase and
sale, and carrying out the other covenants and agreements contemplated hereby.


7.             Except as otherwise specifically provided herein, Seller and
Buyer shall each bear their own fees and other costs and expenses with respect
to the negotiation, execution and delivery of this Agreement and the
consummation of the purchase hereunder, including but not limited to any fees
and expenses owed to any lawyers, accountants, financial advisers, investment
bankers or brokers employed by such party.


8.             Buyer hereby resigns as an officer of Seller effective
immediately, and the Executive Employment Agreement dated as of February 13,
2012 between Seller, DSTG and Buyer, and any and all other employment agreements
and other employment related agreements, arrangements and obligations among
Buyer, DSTG and/or Seller are expressly terminated hereby without the need for
any payment, penalty or other obligation between any of the Parties.


9.             This Agreement, including all schedules, exhibits, attachments,
and the like, as applicable, contains the entire understanding and agreement
between the Parties hereto and their affiliates with respect to the subject
matter of this Agreement and supersede all prior or contemporaneous agreements,
representations, warranties, arrangements or understandings of such Parties with
respect thereto, whether oral or written.


10.             This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to conflict of law
principles.

 
11

--------------------------------------------------------------------------------

 


11.             This Agreement shall not be assignable by any Party without the
written consent of the other Parties and any such purported assignment by any
Party without such consent shall be void.  All of the provisions hereof shall be
binding upon and shall inure to the benefit of the Parties and their respective
representatives, successors, and permitted assigns.


12.             If any portion of this Agreement may be held by a court of
competent jurisdiction to conflict with any federal, state, or local law, and as
a result such portion or portions are declared to be invalid and of no force or
effect in such jurisdiction, all remaining provisions of this Agreement shall
otherwise remain in full force and effect and be construed as if such invalid
portion or portions had not been included therein.


13.             Any waiver of any term or condition of this Agreement, or any
amendment or supplementation of this Agreement, shall be effective only if in
writing, signed by the Parties to be bound thereby.  A waiver of any breach or
failure to enforce any of the terms or conditions of this Agreement shall not in
any way affect, limit or waive a Party's rights hereunder at any time to enforce
strict compliance thereafter with every term or condition of this Agreement.


14.             The Parties to this Agreement agree that it was negotiated
fairly between them at arm’s length and that the final terms of this Agreement
are the product of the Parties’ negotiations.  The Parties agree that this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement shall not be construed against a Party on
the grounds that the Party drafted or was more responsible for drafting the
provision(s).


15.             This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one
agreement.  Electronically transmitted signatures and facsimile signatures shall
be treated as if they were originals.


16.             As an express inducement to the other Parties to enter into this
Agreement, Buyer, DSTG and Seller hereby settle, release and waive any claims of
any nature which any of them may have against the others excepting only: (a)
claims arising from a breach of this Agreement including any breach of any
representation, warranty, covenant, guarantee, obligation or agreement
hereunder; or (b) claims arising from any failure by Buyer or DSTG to disclose
to Seller any material DSTG contract, agreement or arrangement which is in
existence on the Closing Date.


17.             This Article II.E shall survive the Closing and continue
indefinitely thereafter.

 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.


/s/  Minh N. Le                                        
                                                                                       
ACQUIRED SALES CORP.
Minh N. Le


Defense & Security Technology Group,
Inc.                                                                             By:  /s/  Gerard
M. Jacobs                                     
                                                                                                                                                            Name:  Gerard
M. Jacobs
By: /s/ Minh N. Le                                    
                                                                                      Title:    Chief
Executive Officer
Name: Minh N. Le
Title:  Chief Executive Officer
 
 
13

--------------------------------------------------------------------------------

 
 
CERTIFICATION


(1)             Reference is hereby made to that certain Professional Services
Agreement (the "PSA") dated June 12, 2012, and amended on January 8, 2013, by
and between Womble Carlyle Sandridge & Rice, LLP ("Womble"), and Cogility
Software Corporation ("Cogility") which PSA, as amended, is attached hereto as
Attachment 1.  The PSA identified the intellectual property used by Cogility in
developing the “Womble Project I.P.” as "Cogility Development Tools”.  The PSA
was assigned by Cogility to Defense & Security Technology Group, Inc. ("DSTG")
on January 14, 2013, with the acknowledgement and consent of Womble.  A copy of
the Assignment is attached hereto as Attachment 2.


(2)             Reference is hereby made to that certain Stock Purchase
Agreement (the "Drumright SPA") dated January 12, 2013, as amended, by and among
Drumright Group, LLC ("Drumright"), Acquired Sales Corp. ("Seller") and
Cogility.  Words and terms defined in the Drumright SPA (including but not
limited to the " Womble Project I.P.") are used herein with the same
meaning.  The Drumright SPA also identifies the “Cogility Development Tools” as
“Cogility IP.”  Accordingly, for purposes of the Agreement dated as of September
30, 2013 among Minh N. Le, ("Buyer"), DSTG and Seller, and this Exhibit A,
Cogility IP is identified as “Cogility Development Tools/ Cogility IP.”  A copy
of the Drumright SPA, as amended, is attached hereto as Attachment 3.


(3)             Section 4.6(a) of the Drumright SPA requires that the Womble
Project I.P. be rewritten so that it no longer employs “Cogility Development
Tools/ Cogility IP.”


(4)             Section 4.6(d) of the Drumright SPA requires that following the
completion of the Existing Navy Contract, DSTG shall not employ “Cogility
Development Tools/ Cogility IP” in regard to any future Navy contracts.


(5)             Intending to be legally bound hereby, DSTG and Buyer each hereby
certifies to Seller and Drumright that:


(a)           The Womble Project I.P. has been rewritten so that it no longer
employs “Cogility Development Tools/ Cogility IP,” and


(b)           The Existing Navy Contract has been completed, and DSTG does not
and shall not employ “Cogility Development Tools/ Cogility IP” in regard to any
future Navy contracts.


Defense & Security Technology Group, Inc.




By:         /s/ Minh N. Le                                                   
                                                                            
 /s/ Minh N. Le                 
Name:   Minh N.
Le                                                                                                               
                         Minh N. Le
Title:     Chief Executive
Officer                                                                                                                    Date:  September
30, 2013
Date:     September 30, 2013
 
 
 

--------------------------------------------------------------------------------

 
